DocuSign Envelope ID: 2B364FAA-B148-437B-852D-163CFCB86A69
                     Case 2:20-cv-01387-AMM Document 14-1 Filed 11/16/20 Page 1 of 37                      FILED
                                                                                                  2020 Nov-16 PM 05:09
                                                             EXHIBIT A                            U.S. DISTRICT COURT
                                                                                                      N.D. OF ALABAMA


                          IN THE UNITED STATES DISTRICT COURT FOR THE
                                 NORTHERN DISTRICT OF ALABAMA
                                       SOUTHERN DIVISION

              JOAN EHLMAN,                                           )
                                                                     )
                              Plaintiff,                             )
              v.                                                     )   CV No. 2:20-cv-01387-AMM
                                                                     )
              UPLIFT, INC.; EQUIFAX                                  )
              INFORMATION SERVICES, LLC,                             )
                                                                     )
                              Defendants.                            )

                                    DECLARATION OF CHRISTINA BUTED

                     1.      My name is Christina Buted. I am over the age of twenty-one years and

            am otherwise qualified to testify in the above-referenced action.

                     2.      I am the paralegal of Uplift, Inc. (“Uplift”).

                     3.      I have personal knowledge of the facts set forth in this Declaration. The

            information contained herein is based upon personal knowledge and following my

            review of Uplift’s business records related to Ms. Joan Ehlman.

                     4.      As part of my job responsibilities for Uplift, I am familiar with the type

            of records maintained in connection with Ms. Ehlman. The information in this

            Declaration is taken from Uplift’s business records. I have personal knowledge of

            Uplift’s procedures for creating these records. They are: (a) made at or near the time

            of the occurrence of the matters recorded by persons with personal knowledge of the

            information in the business record or from information transmitted by persons with



                                                                 1
DocuSign Envelope ID: 2B364FAA-B148-437B-852D-163CFCB86A69
                     Case 2:20-cv-01387-AMM Document 14-1 Filed 11/16/20 Page 2 of 37




            personal knowledge; (b) kept in the course of Uplift’s regularly conducted business

            activities; and (c) it is the regular practice of Uplift to make and maintain such

            records.

                     5.      On or about January 14, 2020, in the course of purchasing cruise tickets

            from Carnival, Ms. Ehlman applied for a loan in the amount of $2,935.84 from CBW

            Bank (the “Loan”).

                     6.      Ms. Ehlman received the Loan, and Uplift serviced it. (A true and

            correct copy of Uplift’s Terms of Use are attached as Exhibit 1.)

                     7.      The parties reflected the terms and conditions of Ms. Ehlman’s Loan in

            a Borrower Agreement and Promissory Note (the “Agreement”). (A true and correct

            copy of the Agreement is attached as Exhibit 2, at 1 (“If you make a loan request,

            and if that request results in a loan that is approved and funded by us, then your loan

            will be governed by the terms of the Loan Agreement and Promissory Note and as

            it may be revised from time to time.”).)

                     8.      Under the Agreement, as a condition of receiving the Loan, Ms. Ehlman

            granted Uplift a limited power of attorney “to complete and execute the Loan

            Agreement and Promissory Note that reflect the accepted terms set forth in each of

            your final Truth in Lending Disclosure(s).” (Id. at ¶ 6; a true and correct copy of Ms.

            Ehlman’s Truth in Lending Disclosure is attached as Exhibit 3.)

                     9.      Further, the Agreement provided that “[o]nce the Loan Agreement and



                                                             2
DocuSign Envelope ID: 2B364FAA-B148-437B-852D-163CFCB86A69
                     Case 2:20-cv-01387-AMM Document 14-1 Filed 11/16/20 Page 3 of 37




            Promissory Note is signed by Uplift or its designee acting as your attorney-in-fact,

            it is deemed executed on your behalf and shall be your valid and binding obligation

            thereafter.” (Id.)

                     10.     Uplift, as Ms. Ehlman’s attorney-in-fact, executed the Agreement on

            Ms. Ehlman’s behalf.

                     11.     In addition, Uplift purchased the Loan from CBW Bank shortly after

            the Loan’s origination.

                     12.     Uplift did not receive an arbitration opt out notice from Ms. Ehlman in

            the manner specified in the Agreement.

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            foregoing is true and correct.

                     Executed on this 16th day of November, 2020.



                                                                 ______________________________
                                                                 CHRISTINA BUTED




                                                             3
11/16/2020                              EXHIBITDocument
                       Case 2:20-cv-01387-AMM  1        14-1
                                                     Terms of useFiled
                                                                 - Uplift 11/16/20 Page 4 of 37




                                                          EN

                                                 Find Partners

                                Upli , Become
                                       Inc. Terms
                                              a Partner
                                                        of Use

                                                    About Us

        SUMMARY: This notice describes your rights and responsibilities when using the Upli website
                                                    Careers
        or accessing the services and products o ered by Upli , Inc., including alternatives and
        obligations for resolving disputes or violations of the Terms of Use. You should read this
        agreement in its entirety and print a copy for yourIn
                                                     Sign    records.

        E ective as of October 17, 2019

        This Agreement contains an arbitration clause which includes, but is not limited to,
        waiver of your right to sue in court, your right to a jury and your right to participate in
        class actions. Please review Section 21 for the details regarding your agreement to
        arbitrate any disputes with us.

        Thank you for your interest in Upli , Inc. (“Upli ,” “Company,” “we,” or “us”). Please read
        these Terms of Use (“Agreement”) before using Upli ’s website(s) (the “Site”), code or other
        so ware provided by us, whether or not from the Site (“Code”), and other products or services
        provided by us (collectively, together with the Site, Code and other products or services
        provided by us, our “Service”). All loans originated through the Upli platform are made by
        CBW Bank, an FDIC-insured bank (an “Originating Bank,” or “Bank”). If you do not agree to
        these terms without limitation or exclusion, you are not permitted to use the service or
        product.

             1. This Agreement
             2. Service Overview
             3. Accounts
             4. Using the Service
             5. Other Borrower Agreements; Use of Loan Proceeds
             6. Account Termination, Agreement Cancellation and Restrictions
             7. Communication & Notification                                                      CHAT

             8. Feedback and Submissions
             9. Service Rights; Restrictions
https://www.uplift.com/terms/                                                                            1/19
11/16/2020             Case 2:20-cv-01387-AMM Document 14-1
                                                    Terms of useFiled
                                                                - Uplift 11/16/20 Page 5 of 37

             10. Termination of Use; Discontinuation and Modification of the Service
             11. Additional Terms; Changes to the Terms EN
             12. Disclaimers; No Warranties
             13. Copyright Complaints
                                                 Find Partners
             14. Links to Other Web Sites and Content
             15. Disputes
             16. Privacy
             17. Limitation of Liability       Become a Partner
             18. Indemnity
             19. Other
                                                   About Us
             20. Governing Law
             21. Arbitration; No Class Actions
             22. General                            Careers
        1. This Agreement
                                                      Sign In
        1.1 User Agreement. By participating or using the Site or Code you agree that you have read,
        understood, and agree to be bound by these Terms of Use, the E-Sign Consent to Receive
        Electronic Disclosures , the Upli and CBW Privacy Policy (collectively, these “Terms”). In
        addition to these Terms of Use, you may enter into other agreements with us or others that
        will govern your use of the Service or related services o ered by us or others. If there is any
        contradiction between these Terms of Use and another agreement you enter into applicable
        to specific aspects of the Service, the other agreement shall take precedence in relation to the
        specific aspects of the Service to which it applies. As used herein, “Users” means anyone who
        accesses and/or uses the Site, including but not limited to all applicants, whether individually
        or jointly, and other entity user.

        1.2 Eligibility. You represent and warrant that you have the authority to bind the entity on
        behalf of which you are using the Service to these Terms, and you agree to be bound by these
        Terms on behalf of such organization. This Site is intended solely for Users who are eighteen
        (18) years of age or older, and any registration by, use of, or access to the Site by any natural
        person under 18 is unauthorized, unlicensed, and in violation of these Terms of Use. By using
        the Service or the Site, you represent and warrant that, if you are a natural person, you are 18
        or older and that you agree to and will abide by all of the terms and conditions of these Terms
        of Use. If you violate any of these Terms of Use, or otherwise violate an agreement between
        you and us, Upli may terminate your application, delete your profile and any content or
        information that you have provided on the Site, and/or prohibit you from using or accessing
        the Service or the Site (or any portion, aspect, or feature of the Service or the Site), at any time
        at its sole discretion, with or without notice, including without limitation if it believes that you
                                                                                                       CHAT
        are under 18. If you do not have such authority or do not agree to these Terms, then please do
        not use the Service.
https://www.uplift.com/terms/                                                                                  2/19
11/16/2020             Case 2:20-cv-01387-AMM Document 14-1
                                                    Terms of useFiled
                                                                - Uplift 11/16/20 Page 6 of 37

        You understand and agree that Upli may, but is not obligated to, review and delete or remove
        (without notice) any user content in its sole discretion,
                                                           EN including without limitation, user
        content that in the sole judgment of Upli , violates these Terms of Use, might be o ensive or
        illegal, or might violate the rights of, harm, or threaten the safety of us, Users, or others.
                                                 Find Partners
        2. Service Overview
        2.1 Service Description. Upli o ers Become
                                               access to a  Partnerinstallment loan products. All loans
                                                          closed-end
        originated through the Upli platform are made by the Originating Bank. Upli provides the
        Originating Bank (including its successors or assigns) with services in connection with the
                                                   About
        origination and servicing of the loans. Through   theUs
                                                              Service, you may submit a credit
        application on a travel provider’s website to finance your purchase from the Originating Bank.
        If you receive a loan o er and agree to a loan, the Originating Bank will pay the travel provider
                                                    Careers
        on your behalf in exchange for your promise to repay the loan according to the terms of your
        Borrower Agreement and Promissory Note. You may be required to make a downpayment in
        order to confirm your loan. Loan term options
                                                    Sign mayInvary based on a variety of factors, including
        purchase price, travel provider, and other factors.

        2.2 Loan Terms. The terms of your loan with the Originating Bank will be stated in the Truth in
        Lending Disclosure and the Borrower Agreement and Promissory Note provided to you before
        you confirm the loan and complete the transaction. Your obligations, including your obligation
        to repay principal and interest, are set forth in the Borrower Agreement and Promissory Note.
        Your loan will have a principal balance in the amount set forth in the Truth in Lending
        Disclosure and the Borrower Agreement and Promissory Note, each of which will be provided
        to you in your Upli account.

        2.3 Interest Rates. The loan interest rate is determined by your creditworthiness and other
        factors. Interest will accrue daily on unpaid principal until the full amount of principal has
        been paid.

        2.4 Origination Fee. If you receive a loan, you may be required to pay the Originating Bank a
        non-refundable origination fee. The amount of the origination fee will be stated in your Truth
        in Lending Disclosure and the Borrower Agreement and Promissory Note.

        2.5 Loan Payments. Your loan will be payable in monthly installments consisting of principal
        and interest. Loan payments are due on the same date each month beginning one month from
        the date of loan origination. If your due date is the 29th, 30th or 31st, and the current month is
        shorter, your payment will be due on the last day of the month. All payments will be applied
        first to the payment of any interest then due and then to principal. Payments will be
        considered to be paid on time before 4 p.m. PST. Your final payment will consist of the CHAT
        remaining principal, unpaid accrued interest and any other charges due under this agreement.
        If you default the application of your payments may change.
https://www.uplift.com/terms/                                                                                 3/19
11/16/2020             Case 2:20-cv-01387-AMM Document 14-1
                                                    Terms of useFiled
                                                                - Uplift 11/16/20 Page 7 of 37

        2.6 Late Fees. There are no flat fees for late payment, however, interest will continue to accrue
        on outstanding balances.                         EN
        2.7 Prepayments. You may pay o your loan in full or in part at any time without penalty.
        Partial prepayments will not change the due date
                                             Find        or amount of your scheduled monthly
                                                    Partners
        payments unless the principal balance outstanding is less than the principal portion of your
        payment.
                                              Become a Partner
        2.8 Cancelation and Refunds. It is the sole discretion of the person or entity from which your
        purchase was made and their policies whether they choose to provide a refund. In the event
                                                  About
        that a refund is granted by the person or entity    Uswhich your purchase was made, and said
                                                         from
        refund is credited to Upli or Originating Bank, this refund will be applied to the principal
        balance. Any funds refunded in excess of any fees, interest or principal due will then be
        credited to Borrower.                      Careers
        2.9 Payment Methods. You may make loan payments by any form of payment accepted
                                                    Sign
        including, but not limited to, debit from your debitIncard, check, or electronic funds transfer via
        Automated Clearing House (“ACH”). You may make payments by personal check by
        contacting support@upli .com or by regular mail at Upli , 801 El Camino Real, Menlo Park, CA
        94025, Attention: Payment Processing.

        3. Accounts
        3.1 Setting Up an Account. When you use the Service, you will be required to provide us with
        some information about yourself (such as your name, date of birth, e-mail address, your
        mobile phone number, and other personal information) in order to set up your account and
        verify your identity on behalf of the Bank pursuant to Section 326 of the USA PATRIOT ACT.

        IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT — To help
        the government fight the funding of terrorism and money laundering activities, federal law
        requires all financial institutions to obtain, verify, and record information that identifies each
        person who opens an account. What this means for you: When you open an account, we will
        ask for your name, address, date of birth, and other information that will allow us to identify
        you. We may also ask to see your driver’s license or other identifying documents.

        You will be asked to provide your Mobile Phone number with SMS (Text) message capabilities
        to be used to access your account You certify, warrant, and represent that the telephone
        numbers that you have provided to us are your numbers and not someone else’s. You
        represent that you are permitted to receive calls and SMS (text) messages at each of the
        telephone numbers you have provided to us. You understand that your cellular or mobile
                                                                                                 CHAT
        telephone provider will charge you according to the type of plan you carry. You agree to alert
        us whenever you stop using a particular telephone number. You also acknowledge that the
https://www.uplift.com/terms/                                                                                 4/19
11/16/2020             Case 2:20-cv-01387-AMM Document 14-1
                                                    Terms of useFiled
                                                                - Uplift 11/16/20 Page 8 of 37

        ability of Upli to send these SMS (Text) Messages and other forms of electronic transmittals
        are an integral part of our approval process without
                                                        EN which, your application may not be
        approved. Therefore, you acknowledge that you do not and will not have the right to revoke
        such approval. If your email address, home address, or text-enabled phone number changes,
                                               FindanPartners
        you will notify us of the change by sending    email to support@upli .com or calling (844)
        257-5400.

                                           Become
        You may log in to the Borrower Portal          a Partner
                                              website using  your login and the security code and/or
        other method of authentication, including receiving a text message to your supplied mobile
        device, that you are provided to access the Service and its information electronically
                                                  About
        (“Password”). You agree not to disclose your       Us to others and to keep it secure.
                                                     Password

        3.2 Providing Accurate Information. You agree that the information you provide to us is
        accurate and that you will keep it accurateCareers
                                                       and up-to-date at all times. You agree to promptly
        notify us regarding any material changes to information or circumstances. You are solely
        responsible for maintaining the confidentiality of your account and access method. You agree
                                                       Sign In
        to accept responsibility for all activities that occur under your account. If you have reason to
        believe that your account is no longer secure, then you must immediately notify us
        at support@upli .com.

        3.3 Account Restrictions. You agree not to use the Service or the Site to (1) register for an
        account on behalf of an individual other than yourself; (2) operate an account on behalf of or
        for the benefit of any person who is not eligible to register for or operate an account in their
        own name; (3) register for an account on behalf of any group or entity; (4) impersonate any
        person, or falsely state or otherwise misrepresent yourself or your age; (5) use or attempt to
        use another’s account, service, or system without authorization from that person and Upli ; or
        (6) create a false identity on the Service or the Site.

        4. Using the Service
        4.1 Loan Requests. You may request a loan through the Service. This Agreement describes
        those services as well as your rights and obligations should you decide to request a loan. You
        may only apply for one loan at a time. If you make a loan request, and if that request results in
        a loan that is approved and funded by the Originating Bank, then your loan will be governed
        by the terms of the Borrower Agreement and Promissory Note. This Agreement will remain in
        e ect for the applicable loan, and will terminate if your loan request is cancelled, withdrawn,
        or declined.

        4.2 Servicing by Upli . You acknowledge and agree that Upli may provide services to the
        Originating Bank in connection with evaluating your loan requests and all other aspects of  CHAT

        your relationship with us. Upli will also act as the servicer of any loan that you obtain. Upli
        may delegate servicing to another entity in its sole discretion without notice.
https://www.uplift.com/terms/                                                                               5/19
11/16/2020             Case 2:20-cv-01387-AMM Document 14-1
                                                    Terms of useFiled
                                                                - Uplift 11/16/20 Page 9 of 37

        4.3 No Guarantee. Neither Upli nor the Originating Bank warrants or guarantees that you
        will receive a loan as a result of submitting a loan
                                                          ENrequest or credit application.
        4.4 Agreement to Provide Accurate Credit Application and Loan Request. You certify that
        everything you have stated in your credit   application
                                                 Find   Partners and on any other documents submitted
        to us is true and correct to the best of your knowledge. You understand that you must update
        the information contained within your credit application if either your financial condition
                                             Become
        materially changes or we make a request     to youaorally
                                                            Partner
                                                                  or in writing. You understand that we
        will retain your credit application whether or not it is approved, as required by applicable law.

        4.5 Account Verification. You agree and About       Us that we may verify any information you
                                                   acknowledge
        submit either by asking for true and complete copies of necessary documentation, additional
        documentation, or by other proof or through a third party. By submitting an application, you
                                                    Careers
        consent to our use of any third-party to verify any information about, or provided by, you.
        Failure to timely provide this information can result in your loan application being incomplete
        and closed. We may terminate consideration of your application at any time in our sole
                                                    Sign In
        discretion. By accessing the Site or using the Service, you authorize us to collect and store
        information about you and the device you are using to verify your identity. You also consent to
        allowing the location information of your mobile phone to be used by us to locate the device
        and that the location information is being shared with third parties for anti-fraud purposes.

        You authorize your wireless operator to disclose to us your account, subscriber, billing, and
        device, if available, to support verification of identity and fraud avoidance in support of and
        for the duration of your business relationship with us. You can see a more detailed list of
        information potentially disclosed and how we use your data in our Privacy Policy.

        4.6 Confirming Your Loan. Before confirming your loan, you may be asked to provide a valid
        form of payment for your down payment or future repayments. You must be an owner of the
        payment method you provide, with authority to direct that payments be made from the
        payment method you provide. Your payment method may be preauthorized prior to your
        purchase to verify that it is valid and has the necessary amounts available to cover your down
        payment. You understand that if we are unable to verify or preauthorize your down payment
        for any reason, your application and loan may be cancelled.

        4.7 Collection & Reporting of Delinquent Loans. You acknowledge that positive or negative
        information about your loan account, including your repayment history, may be reported to
        credit reporting agencies, in accordance with applicable law. You agree that if you do not
        make your loan payments on time or according to your Borrower Agreement and Promissory
        Note, we may engage in collection activities and your loan may be referred to a collection
        agency for collection.                                                                    CHAT




        5. Other Borrower Agreements; Use of Loan Proceeds
https://www.uplift.com/terms/                                                                               6/19
11/16/2020            Case 2:20-cv-01387-AMM DocumentTerms
                                                       14-1     Filed
                                                           of use - Uplift11/16/20 Page 10 of 37

        You agree that you (A) are a US citizen, permanent resident or non-permanent resident alien in
        the United States on a valid long term visa; andEN  (B) will not, in connection with your loan
        request: (i) make any false, misleading, or deceptive statements or omissions of fact in your
        loan request; (ii) misrepresent your identity or describe, present, or portray yourself as a
        person other than yourself; (iii) give toFind   Partners
                                                 or receive  from, or o er or agree to give to or receive
        from any other person any fee, bonus, additional interest, kickback or thing of value of any
        kind except in accordance with the terms of your loan; (iv) represent yourself to any person, as
        a representative, employee, or agent Become
                                                of ours, orapurport
                                                              Partner to speak to any person on our behalf;
        (v) use any of the loan proceeds to fund any illegal activity or any other activity or use not
        otherwise allowed under this Agreement or the Service; (vi) use any of the loan proceeds for
                                                    About Us
        the purpose of purchasing or carrying any securities; or (vii) use the Service to request or
        obtain a loan for someone other than yourself. You further acknowledge and agree that we
        may rely without independent verificationCareers
                                                      on the accuracy, authenticity, and completeness of
        all information you provide to us. Additionally, you agree that all loan proceeds will be used to
        fund the purchase of services from the service provider you designate.
                                                      Sign In
        6. Account Termination, Agreement Cancellation and
        Restrictions
        6.1 Account Termination and/or Agreement Cancellation. We may terminate your request
        and your ability to make loan requests at any time. If you committed fraud or made a
        misrepresentation in connection with your account registration or any application or request
        for a loan, performed any prohibited activity, or otherwise failed to abide by the terms of this
        Agreement, we will have all remedies authorized or permitted by this Agreement and
        applicable law. To the extent that we determine, in our sole discretion, that your loan request
        violates this Agreement or any other agreement, your loan request may be terminated, this
        Agreement may be canceled and/or you may be prohibited from using or accessing the Service
        or the Site (or any portion, aspect or feature of the Service or the Site), at any time, with or
        without notice. We may conduct our review at any time – before, during, or a er the
        submission of a loan request or credit application, or before or a er the funding of a loan. You
        agree to respond promptly to our requests for information in connection with any such review
        by us.

        7. Communication & Notification
        7.1 Communication. Notwithstanding any current or prior election to opt in or opt out of
        receiving telemarketing calls or SMS messages (including text messages) from Upli or the
        Bank, their agents, representatives, a iliates, or anyone calling on their behalf, you expressly
        consent to be contacted by Upli or the Bank, their agents, representatives, a iliates, or CHAT
        anyone calling on their behalf, for any and all purposes arising out of or relating to your loan
        request, loan or account, at any telephone number, any physical or electronic address you
https://www.uplift.com/terms/                                                                                 7/19
11/16/2020            Case 2:20-cv-01387-AMM DocumentTerms
                                                       14-1     Filed
                                                           of use - Uplift11/16/20 Page 11 of 37

        provide, or by any other means in which you may be reached. You agree we may contact you in
        any way, including e-mail, SMS messages (includingEN text messages), calls using pre-recorded
        messages or artificial voice, and calls and messages delivered using auto telephone dialing
        system or an automatic texting system. Automated messages may be played when the
        telephone is answered, whether by you   Find   Partners
                                                  or someone   else. In the event that an agent or
        representative calls, they may also leave a message on your answering machine, voice mail, or
        send one via text. All Communications sent to you via email to your registered email address,
        to your registered mobile phone inBecome          a Partner
                                             the form of an electronic message (text message), or
        posted in your online account are deemed to have been duly given and e ective upon
        transmission or when they were posted. All Communications sent to your physical address
                                                   About Us
        are deemed to have been duly given and e ective three business days a er we send it via US
        Mail to your physical address on file or one day a er deposit prepaid for overnight delivery
        with a national overnight express deliveryCareers
                                                     service.

        You consent to receive SMS messages (including text messages), calls and messages (including
        prerecorded and artificial voice and autodialed)
                                                    Signfrom
                                                           In us, our agents, representatives, a iliates
        or anyone calling on our behalf at the specific number(s) you have provided to us, or numbers
        we can reasonably associate with your account (through skip trace, caller ID capture, or other
        means), with information or questions about your application, loan and/or account. You also
        agree that we may contact you by e-mail, using any email address you have provided to us or
        that you provide to us in the future. You consent to receive SMS messages (including text
        messages) in order to manage your account, including messages regarding the collection of
        past due payments. You acknowledge that these text may be inadvertently seen by third
        parties.

        You understand that your cellular or mobile telephone provider will charge you according to
        the type of plan you carry. We may listen to and/or record phone calls between you and our
        representatives without notice as permitted by applicable law. For example, we may listen to
        and record calls for quality monitoring purposes.

        8. Feedback and Submissions
        If you provide feedback to Upli regarding the Service (“Feedback”), you acknowledge that
        the Feedback is not confidential and you authorize Upli to use that Feedback without
        restriction and without payment to you. Accordingly, you grant to Upli a nonexclusive,
        royalty-free, fully-paid, perpetual, irrevocable, transferable, and fully sublicensable right to
        use the Feedback in any manner and for any purpose. You acknowledge and agree that any
        questions, comments, suggestions, ideas, feedback or other information about the Site or the
        Service (“Submissions”), provided by you to Upli are non-confidential and shall become the
                                                                                                     CHAT
        sole property of Upli . Upli shall own exclusive rights, including all intellectual property


https://www.uplift.com/terms/                                                                               8/19
11/16/2020            Case 2:20-cv-01387-AMM DocumentTerms
                                                       14-1     Filed
                                                           of use - Uplift11/16/20 Page 12 of 37

        rights, and shall be entitled to the unrestricted use and dissemination of these Submissions
        for any purpose, commercial or otherwise, without EN acknowledgment or compensation to you.
        9. Service Rights; Restrictions
                                                 Find Partners
        9.1 Use of the Service. All content on the Site, including but not limited to designs, text,
        graphics, pictures, video, information, so ware, music, sound, and other files, and their
        selection and arrangement (the “SiteBecome
                                               Content”),aare
                                                            Partner
                                                               the proprietary property of the Upli with
        all rights reserved. You will comply with all applicable laws and regulations in your use of the
        Service, including in your use of the Code.
                                                    About Us
        9.2 Prohibited Conduct. You may not, and may not permit others to (a) use the Service in a
        manner that violates, or encourage others to violate, the rights of third parties; (b) use the
                                                     Careers
        Service for any illegal purpose, or in violation of any local, state, national, or international laws
        or regulations; (c) interfere with security-related features of the Service, including disabling or
        circumventing features that prevent or limit use or copying of any content; or (d) intentionally
                                                      Sign In
        interfere with or damage, impair, or disable the operation of the Service (or any part thereof)
        or any customer’s enjoyment of it, by any means.

        9.3 Restrictions. No Site Content may be modified, copied, distributed, framed, reproduced,
        republished, downloaded, displayed, posted, transmitted, or sold in any form or by any
        means, in whole or in part, without Upli ’s prior written permission. Except as expressly
        provided in these Terms, you may not, and may not permit others to (a) copy, distribute, rent,
        sell, lease, lend, sublicense, or transfer the Service (or any part thereof) or otherwise make the
        Service (or any part thereof) available to any third party; (b) alter, modify or create derivative
        works of the Service (or any part thereof); (c) modify, remove, or obscure any copyright,
        trademark, patent or other notices or legends that appear on the Service (or any part thereof)
        or during the use and operation of the Service (or any part thereof); or (d) reverse engineering
        or otherwise attempting to discover the source code of the Service or any part thereof except
        to the extent that such restriction is expressly prohibited by applicable law.

        9.4 Proprietary Rights. The Service is owned and operated by Upli . Provided that you are
        eligible for use of the Site, you are granted a limited license to access and use the Site and to
        download or print a copy of any portion of the Site Content solely for your use in connection
        with your use of the Site or Service, provided that you keep all copyright or other proprietary
        notices intact. The visual interfaces, graphics, logos, design, compilation, information, data,
        computer code (including source code or object code), products, so ware, services, and all
        other elements of the Service (the “Materials”) provided by Upli are protected by all relevant
        intellectual property and proprietary rights and applicable laws. All Materials contained in the
        Service are the property of Upli or our third party licensors. Except as expressly authorizedCHAT by


        Upli in these Terms, you may not make use of the Materials or Service. Upli reserves all

https://www.uplift.com/terms/                                                                                   9/19
11/16/2020            Case 2:20-cv-01387-AMM DocumentTerms
                                                       14-1     Filed
                                                           of use - Uplift11/16/20 Page 13 of 37

        rights to the Materials and Service not granted expressly in these Terms. You may not
        republish Site Content on any Internet, Intranet,EN or Extranet site or incorporate the
        information in any other database or compilation. Any other use of the Site Content is strictly
        prohibited. Any use of the Site or the Site Content other than as specifically authorized herein,
        without the prior written permission ofFind
                                                  Upli Partners
                                                       , is strictly prohibited and will terminate the
        license granted herein. Such unauthorized use may also violate applicable laws including
        without limitation copyright and trademark laws and applicable communications regulations
                                             Become
        and statutes. Unless explicitly stated            a Partner
                                               herein, nothing   in these Terms of Use shall be construed
        as conferring any license to intellectual property rights, whether by estoppel, implication or
        otherwise. This license is revocable by us at any time without notice and with or without
                                                   About Us
        cause. You may not:

                 use any automated means to access this Site or collect any information from the Site
                                                       Careers
                 (including, without limitation, robots, spiders, scripts, or other automatic devices or
                 programs);
                 frame the Site, use framing techniques   to enclose
                                                       Sign    In any Site Content or other proprietary
                 information, place pop-up windows over this Site’s pages, or otherwise a ect the display
                 of this Site’s pages;
                 engage in the practices of “screen scraping,” “database scraping,” or any other activity
                 with the purpose of obtaining content or other information;
                 upload, post, email, transmit, or otherwise make available any unsolicited or
                 unauthorized advertising, promotional materials, “junk mail,” “spam,” “chain letters,”
                 “pyramid schemes,” or any other form of commercial or non-commercial solicitation or
                 bulk communications of any kind to any Upli Users or third party;
                 use data provided by Upli , provided in any manner whatsoever, for any competing uses
                 or purposes. You further agree that you have never used data, provided in any manner
                 whatsoever, from Upli in the past to compete with the products or services of Upli ; or
                 use this Site in any manner that violates applicable law or that could damage, disable,
                 overburden, or impair this Site or interfere with any other party’s use and enjoyment of
                 this Site.

        10. Termination of Use; Discontinuation and Modification
        of the Service
        We may terminate, disable, or throttle your access to, or use of, this Site and the Services at
        any time without notice for any reason, with or without cause at Upli ’s sole discretion. If you
        violate any provision of these Terms, your permission to use the Service will terminate. We
        also reserve the right to modify or discontinue the Service at any time (including by limiting or
        discontinuing certain features of the Service) without notice to you. We will have no liability
                                                                                                    CHAT
        whatsoever on account of any change to the Service or any suspension or termination of your
        access to or use of the Service. Failure by Upli to enforce any of its rights under this
https://www.uplift.com/terms/                                                                               10/19
11/16/2020            Case 2:20-cv-01387-AMM DocumentTerms
                                                       14-1     Filed
                                                           of use - Uplift11/16/20 Page 14 of 37

        Agreement shall not be construed as a waiver of those rights or any other rights in any way
        whatsoever.                                   EN
        11. Additional Terms; Changes to the Terms
                                                 Find Partners
        11.1 Additional Terms. Your use of the Service is subject to any and all additional terms,
        policies, rules, or guidelines applicable to the Service or certain features of the Service that we
        may post on or link to on the ServiceBecome       a Partner
                                               (the “Additional Terms”), such as terms specific to any
        Application Programming Interface (“API”) that we may o er, or rules applicable to particular
        features or content on the Service, subject to Section 11.2 below. All such Additional Terms are
        hereby incorporated by reference into, and About
                                                      made aUspart of these Terms.

        11.2 Changes to the Terms. Upli reserves the right, at our discretion, to change these Terms
                                                       Careers
        at any time. If we make changes to this Agreement      we will make reasonable e ort to notify
        you of any such changes such as by email or porting the revised Agreement on the Site. We will
        post the changed Terms of Use on the Site and will indicate at the top of this page the date the
                                                       Sign In
        Terms of Use were last revised. It is your responsibility to review this Agreement on the site
        periodically for changes. By accessing, continuing to access the Site, and/or using the Service
        a er any change to this Agreement, you agree to be bound by the updated Agreement. By
        continuing to access or use the Service a er any changes become e ective, you are agreeing
        to be bound by the revised Terms. Upli may terminate, suspend, change, or restrict access to
        all or any part of this Site or its Service without notice or liability.

        12. Disclaimers; No Warranties
        To the extent not prohibited by applicable law, the Site and our products and services are
        provided “as is” and without any representation or warranty, whether express, implied, or
        statutory. Upli , our directors, agents, employees, and suppliers expressly disclaim all implied
        warranties of merchantability, fitness for a particular purpose, quality, accuracy, adequacy,
        title, and non-infringement. Upli does not warrant that the service is error-free or
        uninterrupted. Upli does not warrant that any information provided through the service is
        accurate or complete or that any information provided through the service will always be
        available. Upli exercises no control over and expressly disclaims any liability arising out of or
        based upon the results of your use of the service. We cannot guarantee and do not promise
        any specific results from use of the Site and/or our products and services.

        The Site and the Service may be temporarily unavailable from time to time for maintenance or
        other reasons. Upli assumes no responsibility for any error, omission, interruption, deletion,
        defect, delay in operation or transmission, communications line failure, the , or destruction,
        unauthorized access, or alteration of User communications. Upli is not responsible for any
                                                                                                 CHAT


        problems or technical malfunction of any telephone network or lines, computer online

https://www.uplift.com/terms/                                                                                 11/19
11/16/2020            Case 2:20-cv-01387-AMM DocumentTerms
                                                       14-1     Filed
                                                           of use - Uplift11/16/20 Page 15 of 37

        systems, servers or providers, computer equipment, so ware, failure of email or players on
        account of technical problems or tra ic congestion
                                                        EN on the Internet or on the Site, or
        combination thereof, including injury or damage to Users or to any other person’s computer
        related to or resulting from participating or downloading materials in connection with the Web
        and/or in connection with the Service.Find
                                                 UnderPartners
                                                       no circumstances will Upli be responsible for
        any loss, damage, financial damages, lost profits, loss of business, personal injury, or death
        resulting from anyone’s use of the Site or the Service.
                                              Become a Partner
        Upli reserves the right to change any and all content contained in the Site and any Services
        o ered through the Site at any time without notice. Reference to any products, services,
        processes, or other information, by tradeAbout     Us
                                                   name, trademark, manufacturer, supplier or
        otherwise does not constitute or imply endorsement, sponsorship or recommendation
        thereof, or any a iliation therewith, by Upli .
                                                     Careers
        13. Copyright Complaints
                                                      Sign In
        If you believe that any material on the Site infringes upon any copyright which you own or
        control, you may send a written notification of such infringement to us at Upli , Inc., Attention
        Copyright Department, 801 El Camino Real, Menlo Park, CA 94025 or support@upli .com. To
        meet the notice requirements under the Digital Millennium Copyright Act, the notification
        must be a written communication that includes the following: (i) A physical or electronic
        signature of a person authorized to act on behalf of the owner of an exclusive right that is
        allegedly infringed; (ii) Identification of the copyrighted work claimed to have been infringed,
        or, if multiple copyrighted works at a single online site are covered by a single notification, a
        representative list of such works at that site; (iii) Identification of the material that is claimed
        to be infringing or to be the subject of infringing activity and that is to be removed or access to
        which is to be disabled, and information reasonably su icient to permit us to locate the
        material; (iv) Information reasonably su icient to permit us to contact the complaining party,
        such as an address, telephone number, and, if available, an electronic mail address at which
        the complaining party may be contacted; (v) A statement that the complaining party has a
        good-faith belief that use of the material in the manner complained of is not authorized by the
        copyright owner, its agent or the law; and (vi) A statement that the information in the
        notification is accurate, and under penalty of perjury, that the complaining party is authorized
        to act on behalf of the owner of an exclusive right that is allegedly infringed.

        13.1 Repeat Infringer Policy. In accordance with the Digital Millennium Copyright Act (DMCA)
        and other applicable law, Upli has adopted a policy of terminating, in appropriate
        circumstances and at the Upli ’s sole discretion, Users who are deemed to be repeat
        infringers. Upli may also at its sole discretion limit access to the Site and/or terminate the
                                                                                                    CHAT
        memberships of any Users who infringe any intellectual property rights of others, whether or
        not there is any repeat infringement.

https://www.uplift.com/terms/                                                                                  12/19
11/16/2020            Case 2:20-cv-01387-AMM DocumentTerms
                                                       14-1     Filed
                                                           of use - Uplift11/16/20 Page 16 of 37

        14. Links to Other Web Sites and Content
                                                          EN
        The Site contains (or you may be sent through the Site or the Services) links to other websites
        (“Third Party Sites”), as well as articles, photographs, text, graphics, pictures, designs, music,
        sound, video, information, so ware and    Find
                                                     otherPartners
                                                           content belonging to or originating from third
        parties (the “Third Party Content”). Such Third Party Sites and Third Party Content are not
        investigated, monitored or checked for accuracy, appropriateness, or completeness by us, and
        we are not responsible for any Third   Become
                                                 Party Sitesaaccessed
                                                              Partner through the Site or any Third Party
        Content posted on the Site, including without limitation the content, accuracy, o ensiveness,
        opinions, reliability, or policies of or contained in the Third Party Sites or the Third Party
                                                     About Us
        Content. Inclusion of or linking to any Third Party Site or any Third Party Content does not
        imply approval or endorsement thereof by us. If you decide to leave the Site and access the
        Third Party Sites, you do so at your own risk and you should be aware that our terms and
                                                      Careers
        policies no longer govern. You should review the applicable terms and policies, including
        privacy and data gathering practices of any site to which you navigate from the Site.
                                                      Sign In
        15. Disputes
        If a dispute arises between you and Upli , we encourage you to first contact Upli at
        support@upli .com or (844) 257-5400 to try resolving the issue directly with us.

        16. Privacy
        Please review the Site’s Privacy Policy. By using the Site or the Service, you are consenting to
        the Privacy Policy and agree to have your personal data transferred to and processed.

        17. Limitation of Liability
        EXCEPT IN JURISDICTIONS WHERE SUCH PROVISIONS ARE EXPRESSLY PROHIBITED BY LAW, IN
        NO EVENT WILL UPLIFT OR ITS DIRECTORS, EMPLOYEES, OR AGENTS BE LIABLE TO YOU OR
        ANY THIRD PARTY FOR ANY INDIRECT, CONSEQUENTIAL, EXEMPLARY, INCIDENTAL, SPECIAL OR
        PUNITIVE DAMAGES, INCLUDING FOR ANY LOST PROFITS, LOST DATA, OR OTHER INTANGIBLE
        LOSSES ARISING FROM OR RELATING TO YOUR ACCESS TO OR USE OF, OR YOUR INABILITY TO
        ACCESS OR USE, THE SERVICE OR ANY MATERIALS OR CONTENT ON THE SERVICE, WHETHER
        BASED ON WARRANTY, CONTRACT, TORT (INCLUDING NEGLIGENCE), STATUTE OR ANY OTHER
        LEGAL THEORY, WHETHER OR NOT THE UPLIFT ENTITIES HAVE BEEN INFORMED OF THE
        POSSIBILITY OF SUCH DAMAGE.

        You agree that the aggregate liability of the Upli entities to you for any and all claims arising
        out of relating to the use of or any inability to use the service (including any materials or CHAT
        content available through the service) or otherwise under these terms, whether in contract,

https://www.uplift.com/terms/                                                                                13/19
11/16/2020            Case 2:20-cv-01387-AMM DocumentTerms
                                                       14-1     Filed
                                                           of use - Uplift11/16/20 Page 17 of 37

        tort, or otherwise, is limited to the greater of (i) the amount you have paid to Upli for access
        to and use of the service in the 12 months priorEN   to the claim or (ii) $100.

        Each provision of these terms that provides for a limitation of liability, disclaimer of
        warranties, or exclusion of damages isFindto allocate  the risks under these terms between the
                                                         Partners
        parties. This allocation is an essential element of the basis of the bargain between the parties.
        Each of these provisions are severable and independent of all other provisions of these terms.
                                             Become
        The limitations in this Section and Section        a Partner
                                                       20 will apply even if any limited remedy fails of its
        essential purpose.

        18. Indemnity                               About Us
        You agree to indemnify and hold Upli , its subsidiaries and a iliates, and each of their
                                                    Careers
        directors, o icers, agents, contractors, partners  and employees, harmless from and against
        any loss, liability, claim, demand, damages, costs and expenses, including reasonable
        attorney’s fees, arising out of or in connection with your use of the Service or the Site, your
                                                     Sign In
        conduct in connection with the Service or the Site or with other Users of the Service or the
        Site, or any violation of these Terms of Use or of any law or the rights of any third party.

        19. Other
        The failure of Upli to exercise or enforce any right or provision of these Terms of Use shall not
        constitute a waiver of such right or provision in that or any other instance. If any provision of
        these Terms of Use is held invalid, the remainder of these Terms of Use shall continue in full
        force and e ect. If any provision of these Terms of Use shall be deemed unlawful, void or for
        any reason unenforceable, then that provision shall be deemed severable from these Terms of
        Use and shall not a ect the validity and enforceability of any remaining provisions.

        20. Governing Law
        These Terms shall be governed by the laws of the State of California without regard to conflict
        of law principles. To the extent that any lawsuit or court proceeding is permitted hereunder,
        you and Upli agree to submit to the personal and exclusive jurisdiction of the state courts
        and federal courts located within San Mateo County, California for the purpose of litigating all
        such disputes. If you obtain a loan through Upli , the terms of the loan will be governed by
        federal laws and the laws stated in your Borrower Agreement and Promissory Note to the
        extent not preempted, without regard to any principle of conflicts of laws that would require
        or permit the application of the laws of any other jurisdiction.

        21. Arbitration; No Class Actions                                                             CHAT




https://www.uplift.com/terms/                                                                                  14/19
11/16/2020            Case 2:20-cv-01387-AMM DocumentTerms
                                                       14-1     Filed
                                                           of use - Uplift11/16/20 Page 18 of 37

        RESOLUTION OF DISPUTES: I HAVE READ THIS PROVISION CAREFULLY AND UNDERSTAND
        THAT IT LIMITS MY RIGHTS IN THE EVENT OF A DISPUTE
                                                         EN BETWEEN ME AND UPLIFT. I
        UNDERSTAND THAT I HAVE THE RIGHT TO REJECT THIS PROVISION AS PROVIDED IN
        PARAGRAPH (b) BELOW. If you are a “Covered Borrower” as defined by the Military Lending
        ACT (32 CFR §232, as amended from time  Find   Partners
                                                   to time) at the time of entering into this Agreement,
        this section 21 is not applicable, and you do not need to opt out of or take any action to ensure
        inapplicability.
                                              Become a Partner
        a.

                                                     About
        Either party may, at its sole election, require        Ussole and exclusive forum and remedy for
                                                         that the
        resolution of a Claim be final and binding arbitration pursuant to this Section 21 (the
        “Arbitration Provision”), unless you opt out as provided in Section 21(b) below. As used in this
        Arbitration Provision, “Claim” shall includeCareers
                                                        any past, present, or future claim, dispute, or
        controversy involving you (or persons claiming through or connected with you), on the one
        hand, and us and/or any subsequent holder (or persons claiming through or connected with
                                                      Sign In
        us and/or the subsequent holders), on the other hand, relating to or arising out of these
        Terms, any Borrower Agreement and Promissory Note and Promissory Note(s), the Site,
        and/or the activities or relationships that involve, lead to, or result from any of the foregoing,
        including (except to the extent provided otherwise in the last sentence of Section 21(f) below)
        the validity or enforceability of this Arbitration Provision, any part thereof, or the entire
        Agreement. Claims are subject to arbitration regardless of whether they arise from contract;
        tort (intentional or otherwise); a constitution, statute, common law, or principles of equity; or
        otherwise. Claims include matters arising as initial claims, counterclaims, crossclaims, third
        party claims, or otherwise. The scope of this Arbitration Provision is to be given the broadest
        possible interpretation that is enforceable.

        b.

        You may opt out of this Arbitration Provision for all purposes by sending an arbitration opt out
        notice to Originating Bank, c/o Upli , Inc. 801 El Camino Real, Menlo Park, CA 94025, Attention:
        Legal Department, which is received at the specified address within 30 days of the date of your
        electronic acceptance of the terms of this Agreement. The opt out notice must clearly state
        that you are rejecting arbitration; identify the Agreement to which it applies by date; provide
        your name, address, and social security number; and be signed by you. You may send an opt
        out notice in any manner you see fit as long as it is received at the specified address within the
        specified time. No other methods can be used to opt out of this Arbitration Provision. If the opt
        out notice is sent on your behalf by a third party, such third party must include evidence of his
        or her authority to submit the opt out notice on your behalf.
                                                                                                    CHAT

        c.


https://www.uplift.com/terms/                                                                                15/19
11/16/2020            Case 2:20-cv-01387-AMM DocumentTerms
                                                       14-1     Filed
                                                           of use - Uplift11/16/20 Page 19 of 37

        The party initiating arbitration shall do so with the American Arbitration Association (the
        “AAA”) or Judicial Alternatives and Mediation Services
                                                           EN (“JAMS”). The arbitration shall be
        conducted according to, and the location of the arbitration shall be determined in accordance
        with, the rules and policies of the administrator selected, except to the extent the rules conflict
                                                 Find Partners
        with this Arbitration Provision or any countervailing   law. If you have any questions concerning
        the AAA or would like to obtain a copy of the AAA arbitration rules, you may call 1(800) 778-
        7879 or visit the AAA’s web site at: adr.org. If you have any questions concerning JAMS or
                                              Become
        would like to obtain a copy of the JAMS            a Partner
                                                   arbitration rules, you may call 1(800) 352-5267 or visit
        their web site at: jamsadr.com. In the case of a conflict between the rules and policies of the
        administrator and this Arbitration Provision, this Arbitration Provision shall control, subject to
                                                    About Us
        countervailing law, unless all parties to the arbitration consent to have the rules and policies
        of the administrator apply.

        d.
                                                     Careers

        If we (or the subsequent holder) elect arbitration, we (or the subsequent holder, as the case
                                                       Sign In
        may be) shall pay all the administrator’s filing costs and administrative fees (other than
        hearing fees). If you elect arbitration, filing costs and administrative fees (other than hearing
        fees) shall be paid in accordance with the rules of the administrator selected, or in accordance
        with countervailing law if contrary to the administrator’s rules. We (or the subsequent holder,
        as the case may be) shall pay the administrator’s hearing fees for one full day of arbitration
        hearings. Fees for hearings that exceed one day will be paid by the party requesting the
        hearing, unless the administrator’s rules or applicable law require otherwise, or you request
        that we (or the subsequent holder) pay them and we agree (or the subsequent holder agrees)
        to do so. Each party shall bear the expense of its own attorneys’ fees, except as otherwise
        provided by law. If a statute gives you the right to recover any of these fees, these statutory
        rights shall apply in the arbitration notwithstanding anything to the contrary herein.

        e.

        Within 30 days of a final award by the arbitrator, any party may appeal the award for
        reconsideration by a three-arbitrator panel selected according to the rules of the arbitrator
        administrator. In the event of such an appeal, any opposing party may cross-appeal within 30
        days a er notice of the appeal. The panel will reconsider de novo all aspects of the initial
        award that are appealed. Costs and conduct of any appeal shall be governed by this
        Arbitration Provision and the administrator’s rules, in the same way as the initial arbitration
        proceeding. Any award by the individual arbitrator that is not subject to appeal, and any panel
        award on appeal, shall be final and binding, except for any appeal right under the Federal
        Arbitration Act (“FAA”), and may be entered as a judgment in any court of competent
        jurisdiction.                                                                               CHAT




        f.
https://www.uplift.com/terms/                                                                                 16/19
11/16/2020            Case 2:20-cv-01387-AMM DocumentTerms
                                                       14-1     Filed
                                                           of use - Uplift11/16/20 Page 20 of 37

        We agree not to invoke our right to arbitrate an individual Claim you may bring in Small Claims
        Court or an equivalent court, if any, so long as the
                                                           ENClaim is pending only in that court. NO
        ARBITRATION SHALL PROCEED ON A CLASS, REPRESENTATIVE, OR COLLECTIVE BASIS
        (INCLUDING AS PRIVATE ATTORNEY GENERAL ON BEHALF OF OTHERS), EVEN IF THE CLAIM OR
        CLAIMS THAT ARE THE SUBJECT OF THE        Find   Partners
                                                     ARBITRATION   HAD PREVIOUSLY BEEN ASSERTED (OR
        COULD HAVE BEEN ASSERTED) IN A COURT AS CLASS REPRESENTATIVE, OR COLLECTIVE
        ACTIONS IN A COURT. Unless consented to in writing by all parties to the arbitration, no party
                                              Become
        to the arbitration may join, consolidate,          a Partner
                                                    or otherwise  bring claims for or on behalf of two or
        more individuals or unrelated corporate entities in the same arbitration unless those persons
        are parties to a single transaction. Unless consented to in writing by all parties to the
                                                     About Us
        arbitration, an award in arbitration shall determine the rights and obligations of the named
        parties only, and only with respect to the claims in arbitration, and shall not (a) determine the
                                                      Careers
        rights, obligations, or interests of anyone other  than a named party, or resolve any Claim of
        anyone other than a named party; nor (b) make an award for the benefit of, or against, anyone
        other than a named party. No administrator or arbitrator shall have the power or authority to
        waive, modify, or fail to enforce this SectionSign
                                                        15(f),In
                                                               and any attempt to do so, whether by rule,
        policy, arbitration decision or otherwise, shall be invalid and unenforceable. Any challenge to
        the validity of this Section 21(f) shall be determined exclusively by a court and not by the
        administrator or any arbitrator.

        g.

        This Arbitration Provision is made pursuant to a transaction involving interstate commerce
        and shall be governed by and enforceable under the FAA. The arbitrator will apply substantive
        law consistent with the FAA and applicable statutes of limitations. The arbitrator may award
        damages or other types of relief permitted by applicable substantive law, subject to the
        limitations set forth in this Arbitration Provision. The arbitrator will not be bound by judicial
        rules of procedure and evidence that would apply in a court. The arbitrator shall take steps to
        reasonably protect confidential information.

        h.

        This Arbitration Provision shall survive (i) suspension, termination, revocation, closure, or
        amendments to this Agreement and the relationship of the parties and/or Upli ; (ii) the
        bankruptcy or insolvency of any party or other person; and (iii) any transfer of any loan or
        Borrower Agreement or Promissory Note(s) or any other promissory note(s) which you owe, or
        any amounts owed on such loans or notes, to any other person or entity. If any portion of this
        Arbitration Provision other than Section 21(f) is deemed invalid or unenforceable, the
        remaining portions of this Arbitration Provision shall nevertheless remain valid and in force. If
        an arbitration proceeding is brought on a class, representative, or collective basis, and the
                                                                                                    CHAT


        limitations on such proceedings in Section 15(f) are finally adjudicated pursuant to the last
        sentence of Section 15(f) to be unenforceable, then no arbitration shall be had. In no event
https://www.uplift.com/terms/                                                                               17/19
11/16/2020            Case 2:20-cv-01387-AMM DocumentTerms
                                                       14-1     Filed
                                                           of use - Uplift11/16/20 Page 21 of 37

        shall any invalidation be deemed to authorize an arbitrator to determine Claims or make
        awards beyond those authorized in this Arbitration
                                                       EN Provision.
        THE PARTIES ACKNOWLEDGE THAT THEY HAVE A RIGHT TO LITIGATE CLAIMS THROUGH A
        COURT BEFORE A JUDGE OR JURY, BUT WILL Partners
                                        Find   NOT HAVE THAT RIGHT IF ANY PARTY ELECTS
        ARBITRATION PURSUANT TO THIS ARBITRATION PROVISION. THE PARTIES HEREBY
        KNOWINGLY AND VOLUNTARILY WAIVE THEIR RIGHTS TO LITIGATE SUCH CLAIMS IN A COURT
                                     Become
        BEFORE A JUDGE OR JURY UPON ELECTION  OFaARBITRATION
                                                  Partner BY ANY PARTY.
        22. General
                                                    About Us
        This Agreement, including the Privacy Policy and any other agreements expressly
        incorporated by reference herein, constitute the entire and exclusive understanding and
        agreement between you and Upli regarding        Careers
                                                           your use of and access to the Service, and except
        as expressly permitted above, may be amended only by a written agreement signed by
        authorized representatives of all parties to these Terms. You may not assign or transfer these
                                                        Sign In
        Terms or your rights hereunder, in whole or in part, by operation of law or otherwise, without
        our prior written consent. We may assign these Terms at any time without notice. The failure
        to require performance of any provision will not a ect our right to require performance at any
        time therea er, nor shall a waiver of any breach or default of these Terms or any provision of
        these Terms constitute a waiver of any subsequent breach or default or a waiver of the
        provision itself. Use of section headers in these Terms is for convenience only and shall not
        have any impact on the interpretation of particular provisions. In the event that any part of
        these Terms is held to be invalid or unenforceable, the unenforceable part shall be given e ect
        to the greatest extent possible and the remaining parts will remain in full force and e ect.
        Upon termination of these Terms, the following Sections will survive such termination: 2.5,
        2.8, 3, 8, 9.4, 9.8, 12, 17, 20, 21, 22, and any other provision that by its terms survives
        termination of your use or access to the site.



                                Company                                        Resources

                                About Us                                       My Account

                                 Contact                                      Partners Portal

                                  Help

                                 Careers

                                  Press
                                                                                                     CHAT




https://www.uplift.com/terms/                                                                                  18/19
11/16/2020            Case 2:20-cv-01387-AMM DocumentTerms
                                                       14-1     Filed
                                                           of use - Uplift11/16/20 Page 22 of 37




                     © 2020 Upli , Inc.   Terms of Use      Agent Terms of Use        Privacy Policy     Licenses

                                     All loans o ered through Upli are issued by CBW Bank of Weir, KS,
                                      Member FDIC. APR ranges from 4.01% to 35.99%. Eligibility is not
                                                                guaranteed

                                          Upli Inc. NMLS No. 1897458. NMLS Consumer Access




                                                                                                                    CHAT




https://www.uplift.com/terms/                                                                                              19/19
9/8/2020         Case 2:20-cv-01387-AMM Document 14-1 Filed 11/16/20 Page 23 of 37
                                           EXHIBIT 2

   Borrower Agreement and Promissory Note
   Borrower Agreement
   The following Borrower Agreement ("Agreement") is between you ("you" and "your" mean each and every
   borrower, including any joint applicant/co-borrower) and CBW Bank, a Kansas chartered bank ("Bank", "we", or
   "us"). This Agreement governs the process by which you may make a request or requests for a loan from us
   through the website Uplift.com, including any subdomains thereof, or other application channels oﬀered by us
   (collectively, the "Site") and operated by Uplift, Inc.("Uplift"). Among other things, Uplift oﬀers access to
   unsecured personal loans in the form of the Promissory Note below (the "Promissory Note"). All loans originated
   through the Site are made by CBW Bank. Uplift also provides services to Bank in connection with the origination
   of such loans. Uplift services all loans made through the Site, but may engage third parties to act as agents of
   Uplift in the performance of such servicing. The following Agreement describes those services as well as your
   rights and obligations should you elect to make a loan request.

   You certify that everything you have stated in this Credit Application and on any other documents submitted to us
   are true and correct to the best of your knowledge. You understand that you must update the information
   contained within this Credit Application if either your ﬁnancial condition materially changes or we make a request
   to you orally or in writing. You understand that we will retain this Credit Application whether or not it is approved.

   If you make a loan request, and if that request results in a loan that is approved and funded by us, then your loan
   will be governed by the terms of the Loan Agreement and Promissory Note and as it may be revised from time to
   time. The version in eﬀect when you make a loan request will apply to any loan made in response to that request,
   and any secondary loan would be governed by the terms of the document then in eﬀect. This Agreement will
   remain in eﬀect for the applicable loan, and will terminate if your loan request is cancelled, withdrawn, or
   declined.

   BY ELECTRONICALLY SIGNING THIS AGREEMENT, YOU HAVE SIGNIFIED YOUR AGREEMENT TO THESE
   TERMS.

   1. Loans. Under this Agreement, you can request an installment loan funded and originated by us that is
   facilitated through the Site. When you make a request, you agree to receive and timely repay the loan that may be
   made in response to that request, subject to your right to cancel the request before closing as described in
   section 6 below. Your agreement means you agree to repay the money provided by us to you and to abide by the
   terms of this Agreement, the Loan Agreement and Promissory Note, and all other agreements or disclosures
   provided to you during the loan process and which may be found in your Uplift account. Any dispute with us,
   Uplift or any subsequent holder of the Loan Agreement and Promissory Note will be resolved by binding
   arbitration, subject to your right to opt out as set forth below. Each loan request is subject to our credit criteria in
   eﬀect at the time of your loan request.

   2. Account Veriﬁcation. You understand that if we are unable to verify or collect payment from your provided
   payment source for any reason, we will cancel your application.

   3. Loan Requests. You may only apply for one loan request on the site at a time and you may not have more than
   two loans outstanding at any given time through the Uplift application channel.

   4. Loan Terms. Your loan will have a principal balance in the amount set forth in the Truth in Lending disclosure
   and Loan Agreement and Promissory Note, each of which is provided to you and placed into the online account
   you established upon registration. You agree and acknowledge that the initial loan disclosures made to you are
   estimates and are subject to change based on the actual, initial principal balance of the loan funded and your
   selected loan repayment option (check, Debit Card or Automated Clearing House ("ACH")). All loans are
   unsecured, fully-amortizing, closed-end loans for the term stated in your Truth in Lending disclosure and Loan
                                                                                                                            1/13
9/8/2020         Case 2:20-cv-01387-AMM Document 14-1 Filed 11/16/20 Page 24 of 37
   Agreement and Promissory Note. Your obligations, including your obligation to repay principal and interest, are
   set forth in the Loan Agreement and Promissory Note. Other fees and terms of the loan will also be set forth in the
   Loan Agreement and Promissory Note.

   5. Credit Decisions. If you make a loan request, you must fully complete the application on the Site. You do not
   need to disclose alimony, child support or separate maintenance income if you do not wish to have it considered
   as a basis for repaying a loan. You agree and acknowledge that we may verify any information you submit either
   by asking for true and complete copies of necessary documentation, by other proof or through a third party. By
   proceeding with the application, you consent to our use of any third-party to verify any information about, or
   provide by, you. Failure to timely provide this information can result in your loan application being incomplete and
   closed by us, furthermore, we may terminate consideration of your application at any time in our sole discretion.

   6. Limited Power of Attorney Grant; Loan Request Cancellation & Closing. As a condition to receiving a loan
   from us, you hereby grant to Uplift a limited power of attorney and appoint them and/or their designees as your
   true and lawful attorney-in-fact and agent, with full power of substitution and re-substitution, for you and in your
   name, place and stead, in any and all capacities, to complete and execute the Loan Agreement and Promissory
   Note that reﬂect the accepted terms set forth in each of your ﬁnal Truth in Lending Disclosure(s) as such may be
   posted from time to time in response to your loan request(s) in the online account you have established with Uplift
   where documents are stored and with full power and authority to do and perform each and every act and thing
   requisite and necessary to be done in connection with such power as fully to all intents and purposes as you
   might or could do in person ("Power of Attorney" ). This Power of Attorney is limited solely to the purpose
   described above and will expire automatically upon the termination of this Borrower Agreement. You may revoke
   this Power of Attorney by contacting us at support@uplift.com (mailto:support@uplift.com) or calling (844) 257-
   5400 (tel:18442575400) and closing your account with us; provided, however, if a loan request has been approved
   you must provide such notice before the loan proceeds are transferred to your designated retailer or account and
   before the Loan Agreement and Promissory Note is executed on your behalf. Once the Loan Agreement and
   Promissory Note is signed by Uplift or its designee acting as your attorney-in-fact, it is deemed executed on your
   behalf and shall be your valid and binding obligation thereafter.

   You agree and acknowledge that Uplift is an intended third-party beneﬁciary of this Section 6 for purposes
   of receiving a loan from us.

   If you choose to revoke this Power of Attorney prior to execution, we will be unable to proceed with your loan
   request and your pending loan request will be considered withdrawn, your account closed, and you may be
   prohibited from applying for additional qualifying loan requests in the future in our sole discretion. You may cancel
   your application without any fee or penalty prior to funding of the loan, as long as you provide us with suﬃcient
   advance notice to stop the loan funding.

   7. Loan Consummation.

   YOU AGREE AND ACKNOWLEDGE THAT YOU ARE NOT OBLIGATED UNDER THE TERMS OF THE LOAN
   AGREEMENT AND PROMISSORY NOTE AND THE LOAN TRANSACTION WITH US IS NOT COMPLETED (I.E.
   CONSUMMATED) UNTIL YOUR ABILITY TO CANCEL YOUR LOAN APPLICATION HAS PASSED. YOU
   ACKNOWLEDGE THAT WE ARE MATERIALLY RELYING UPON THIS UNDERSTANDING IN UNDERTAKING THE
   POTENTIAL ISSUANCE OF YOUR LOAN.

   8. Servicing by Uplift. You acknowledge and agree that Uplift may provide services to us in connection with
   evaluating your loan requests, and all other aspects of your relationship with us. Uplift will also act as the servicer
   of any loan that you obtain. Uplift may delegate servicing to another entity in its sole discretion without notice.

   9. Other Borrower Agreements; Use of Loan Proceeds. You agree that you (A) are a US citizen, permanent
   resident or non-permanent resident alien in the United States on a valid long term visa; (B) will not, in connection
   with your loan request: (i) make any false, misleading or deceptive statements or omissions of fact in your loan
                                                                                                                             2/13
9/8/2020         Case 2:20-cv-01387-AMM Document 14-1 Filed 11/16/20 Page 25 of 37
   request; (ii) misrepresent your identity, or describe, present or portray yourself as a person other than yourself; (iii)
   give to or receive from, or oﬀer or agree to give to or receive from any other person any fee, bonus, additional
   interest, kickback or thing of value of any kind except in accordance with the terms of your loan; (iv) represent
   yourself to any person, as a representative, employee, or agent of ours, or purport to speak to any person on our
   behalf; (v) use any of the loan proceeds to fund any post-secondary educational expenses, including, but not
   limited to, tuition, fees, books, supplies, miscellaneous expenses, or room and board; or (vi) use any of the loan
   proceeds to fund any illegal activity or any other activity or use not otherwise allowed under this Agreement or the
   Site; (vii) use any of the loan proceeds for the purpose of purchasing or carrying any securities; (viii) use the Site
   to request or obtain a loan for someone other than yourself; and (C) that you have all necessary consents,
   permissions, acknowledgements or agreements from all joint applicant/co-borrower and we may rely upon this
   agreement without any investigation or veriﬁcation. You further acknowledge and agree that we may rely without
   independent veriﬁcation on the accuracy, authenticity, and completeness of all information you provide to us.
   Additionally, you agree that all loan proceeds will be used to fund the purchase of services from the retailer you
   designate. To the extent that we determine, in our sole discretion, that your loan request violates this Agreement
   the Terms of Use or any other agreement entered into with us or Uplift, we may terminate your loan request and
   cancel this Agreement immediately.

   10. Liability of the Borrower We and our successors and assigns have sole discretion to proceed, at any time,
   against any party responsible under this Agreement. Further, we can accept instructions from either you or your
   designated representative , and notice can be given to either you or your designated representative , and shall be
   binding on both and deemed received by all parties.

   11. TCPA Consent & Privacy: Notwithstanding any current or prior election to opt in or opt out of receiving
   telemarketing calls or SMS messages (including text messages) from us, our agents, representatives, aﬃliates, or
   anyone calling on our behalf, you expressly consent to be contacted by us, our agents, representatives, aﬃliates,
   or anyone calling on our behalf for any and all purposes arising out of or relating to your loan and/or account, at
   any telephone number, or physical or electronic address you provide or at which you may be reached. You agree
   we may contact you in any way, including SMS messages (including text messages), calls using prerecorded
   messages or artiﬁcial voice, and calls and messages delivered using auto telephone dialing system or an
   automatic texting system. Automated messages may be played when the telephone is answered, whether by you
   or someone else. In the event that an agent or representative calls, he or she may also leave a message on your
   answering machine, voice mail, or send one via text.

   You consent to receive SMS messages (including text messages), calls and messages (including prerecorded and
   artiﬁcial voice and autodialed) from us, our agents, representatives, aﬃliates or anyone calling on our behalf at the
   speciﬁc number(s) you have provided to us, or numbers we can reasonably associate with your account (through
   skip trace, caller ID capture or other means), with information or questions about your application, loan and/or
   account. You certify, warrant and represent that the telephone numbers that you have provided to us are your
   contact numbers. You represent that you are permitted to receive calls at each of the telephone numbers you
   have provided to us. You agree to promptly alert us whenever you stop using a particular telephone number.

   Your cellular or mobile telephone provider will charge you according to the type of plan you carry. You also agree
   that we may contact you by e-mail, using any email address you have provided to us or that you provide to us in
   the future. We may listen to and/or record phone calls between you and our representatives without notice to you
   as permitted by applicable law. For example, we listen to and record calls for quality monitoring purposes.

   By consenting to this Agreement, the user also consents to allowing the location information of the users mobile
   phone to be used by us to locate the device and that the location information is being shared with third parties for
   anti-fraud purposes.




                                                                                                                           3/13
9/8/2020         Case 2:20-cv-01387-AMM Document 14-1 Filed 11/16/20 Page 26 of 37
   12. Assignment; Termination. We may assign this Agreement and the Loan Agreement and Promissory Note, or
   any of our rights under this Agreement or the Loan Agreement and Promissory Note, in whole or in part at any
   time. You further understand, acknowledge and agree that Uplift or another third-party may further sell, assign or
   transfer your Loan Agreement and Promissory Note and all associated documents and information related to the
   Loan Agreement and Promissory Note without your consent or notice to you. You may not assign, transfer,
   sublicense or otherwise delegate your rights or obligations under this Agreement to another person without our
   prior written consent. Any such assignment, transfer, sublicense or delegation in violation of this section 12 shall
   be null and void.

   We may terminate and your ability to make loan requests at any time. If you committed fraud or made a
   misrepresentation in connection with your registration on the Site or any application or request for a loan,
   performed any prohibited activity, or otherwise failed to abide by the terms of this Agreement, we will have all
   remedies authorized or permitted by this Agreement and applicable law.

   13. Entire Agreement. This Agreement, and any Loan Agreement and Promissory Note that may be agreed for a
   loan, represent the entire agreement between you and us regarding the subject matter hereof and supersede all
   prior or contemporaneous communications, promises and proposals, whether oral, written or electronic, between
   us with respect to your loan request and loan.

   14. Electronic Transactions. THIS AGREEMENT IS FULLY SUBJECT TO YOUR CONSENT TO ELECTRONIC
   TRANSACTIONS AND DISCLOSURES, WHICH CONSENT IS SET FORTH IN THE TERMS OF USE FOR THE
   SITE.

   15. Notices. All notices and other communications to you hereunder may be given by email to your registered
   email address posted on the Site, or delivered via SMS (text) message, and shall be deemed to have been duly
   given and eﬀective upon transmission. You acknowledge that you have control of such email account, text
   enabled phone and your area on the Site and that communications from us may contain sensitive, conﬁdential,
   and collections‐related communications. If your registered email address or text enabled phone number changes,
   you must notify Uplift of the change by sending an email to support@uplift.com (mailto:support@uplift.com) or
   calling (844) 257-5400 (tel:18442575400). You also agree to update your registered residence address and
   telephone number on the Site if they change.

   16. NO WARRANTIES. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, WE MAKE NO
   REPRESENTATIONS OR WARRANTIES TO YOU, INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED
   WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

   17. LIMITATION ON LIABILITY. IN NO EVENT SHALL WE BE LIABLE TO YOU FOR ANY LOST PROFITS OR
   SPECIAL, EXEMPLARY, CONSEQUENTIAL OR PUNITIVE DAMAGES, EVEN IF INFORMED OF THE POSSIBILITY
   OF SUCH DAMAGES. FURTHERMORE, WE MAKE NO REPRESENTATION OR WARRANTY TO YOU
   REGARDING THE EFFECT THAT THE AGREEMENT MAY HAVE UPON YOUR FOREIGN, FEDERAL, STATE OR
   LOCAL TAX LIABILITY.

   18. Choice of Law. We are located in the state of Kansas and this Agreement is entered into in the state of
   Kansas. Any disputes regarding this Amendment shall be adjudicated within the courts of Shawnee County,
   Kansas, the jurisdiction of which the parties hereby agree. The provisions of this Agreement will be governed by
   federal laws and the laws of the state of Kansas to the extent not preempted, without regard to any principle of
   conﬂicts of laws that would require or permit the application of the laws of any other jurisdiction.

   19. Miscellaneous. The parties acknowledge that there are no third party beneﬁciaries to this Agreement (other
   than Uplift). Any waiver of a breach of any provision of this Agreement will not be a waiver of any other
   subsequent breach. Failure or delay by either party to enforce any term or condition of this Agreement will not
   constitute a waiver of such term or condition. If at any time after the date of this Agreement, any of the provisions
   of this Agreement shall be held by any court of competent jurisdiction to be illegal, void or unenforceable, such
                                                                                                                           4/13
9/8/2020         Case 2:20-cv-01387-AMM Document 14-1 Filed 11/16/20 Page 27 of 37
   provision shall be of no force and eﬀect, but the illegality and unenforceability of such provision shall have no
   eﬀect upon and shall not impair the enforceability of any other provisions of this Agreement. The headings in this
   Agreement are for reference purposes only and shall not aﬀect the interpretation of this Agreement in any way.

   20. Covered Borrowers Under the Military Lending Act. Notwithstanding any other provision of this Agreement,
   Sections 21 shall not apply to a "covered borrower" under the Military Lending Act, as deﬁned in 32 C.F.R. §
   232.3(g). Furthermore, nothing in this Agreement shall be construed as applying to a covered borrower to the
   extent inconsistent with the Military Lending Act.

   a. Statement of Military Annual Percentage Rate (MAPR): Federal law provides important protections to members
   of the Armed Forces and their dependents relating to extensions of consumer credit. In general, the cost of
   consumer credit to a member of the Armed Forces and his or her dependent may not exceed an annual
   percentage rate of 36 percent. This rate must include, as applicable to the credit transaction or account: The
   costs associated with credit insurance premiums; fees for ancillary products sold in connection with the credit
   transaction; any application fee charged (other than certain application fees for speciﬁed credit transactions or
   accounts); and any participation fee charged (other than certain participation fees for a credit card account).

   b. To obtain oral disclosures, including a statement of MAPR and a description of payment obligations, covered
   borrowers may call the following toll-free number: (855) 747-7182.

   21. Arbitration. RESOLUTION OF DISPUTES: I HAVE READ THIS PROVISION CAREFULLY AND UNDERSTAND
   THAT IT LIMITS MY RIGHTS IN THE EVENT OF A DISPUTE BETWEEN YOU AND ME. I UNDERSTAND THAT I
   HAVE THE RIGHT TO REJECT THIS PROVISION AS PROVIDED IN PARAGRAPH (b) BELOW. If you are a
   "Covered Borrower" as deﬁned by the Military lending ACT (32 CFR §232, as amended from time to time) at the
   time of entering into this Agreement, this section 21 is not applicable, and you do not need to opt out of or take
   any action to ensure inapplicability.

   a. Either party to this Agreement, or any subsequent holder, may, at its sole election, require that the sole and
   exclusive forum and remedy for resolution of a Claim be ﬁnal and binding arbitration pursuant to this section 20
   (the "Arbitration Provision"), unless you opt out as provided in section 20(b) below. As used in this Arbitration
   Provision, "Claim" shall include any past, present, or future claim, dispute, or controversy involving you (or
   persons claiming through or connected with you), on the one hand, and us and/or any subsequent holder (or
   persons claiming through or connected with us and/or the subsequent holders), on the other hand, relating to or
   arising out of this Agreement, any Loan Agreement and Promissory Note(s), the Site, and/or the activities or
   relationships that involve, lead to, or result from any of the foregoing, including (except to the extent provided
   otherwise in the last sentence of section 20(f) below) the validity or enforceability of this Arbitration Provision, any
   part thereof, or the entire Agreement. Claims are subject to arbitration regardless of whether they arise from
   contract; tort (intentional or otherwise); a constitution, statute, common law, or principles of equity; or otherwise.
   Claims include matters arising as initial claims, counter‐claims, cross-claims, third-party claims, or otherwise. The
   scope of this Arbitration Provision is to be given the broadest possible interpretation that is enforceable.

   b. You may opt out of this Arbitration Provision for all purposes by sending an arbitration opt out notice to CBW
   Bank, c/o Uplift Corporation, 801 El Camino Real, Menlo Park, CA 94025, Attention: Support Department, which
   is received at the speciﬁed address within 30 days of the date of your electronic acceptance of the terms
   of this Agreement. The opt out notice must clearly state that you are rejecting arbitration; identify the Agreement
   to which it applies by date; provide your name, address, and social security number; and be signed by you. You
   may send an opt out notice in any manner you see ﬁt as long as it is received at the speciﬁed address within the
   speciﬁed time. No other methods can be used to opt out of this Arbitration Provision. If the opt out notice is sent
   on your behalf by a third party, such third party must include evidence of his or her authority to submit the opt out
   notice on your behalf.



                                                                                                                              5/13
9/8/2020         Case 2:20-cv-01387-AMM Document 14-1 Filed 11/16/20 Page 28 of 37
   c. The party initiating arbitration shall do so with the American Arbitration Association (the "AAA") or Judicial
   Alternatives and Mediation Services ("JAMS"). The arbitration shall be conducted according to, and the location
   of the arbitration shall be determined in accordance with, the rules and policies of the administrator selected,
   except to the extent the rules conﬂict with this Arbitration Provision or any countervailing law. If you have any
   questions concerning the AAA or would like to obtain a copy of the AAA arbitration rules, you may call 1(800) 778-
   7879 or visit the AAA's website at: www.adr.org. If you have any questions concerning JAMS or would like to
   obtain a copy of the JAMS arbitration rules, you may call 1(800) 352-5267 or visit their website at:
   www.jamsadr.com. In the case of a conﬂict between the rules and policies of the administrator and this Arbitration
   Provision, this Arbitration Provision shall control, subject to countervailing law, unless all parties to the arbitration
   consent to have the rules and policies of the administrator apply.

   d. If we (or the subsequent holder) elect arbitration, we (or the subsequent holder, as the case may be) shall pay
   all the administrator's ﬁling costs and administrative fees (other than hearing fees). If you elect arbitration, ﬁling
   costs and administrative fees (other than hearing fees) shall be paid in accordance with the rules of the
   administrator selected, or in accordance with countervailing law if contrary to the administrator's rules. We (or the
   subsequent holder, as the case may be) shall pay the administrator's hearing fees for one full day of arbitration
   hearings. Fees for hearings that exceed one day will be paid by the party requesting the hearing, unless the
   administrator's rules or applicable law require otherwise, or you request that we (or the subsequent holder) pay
   them and we agree (or the subsequent holder agrees) to do so. Each party shall bear the expense of its own
   attorneys' fees, except as otherwise provided by law. If a statute gives you the right to recover any of these fees,
   these statutory rights shall apply in the arbitration notwithstanding anything to the contrary herein.

   e. Within 30 days of a ﬁnal award by the arbitrator, any party may appeal the award for reconsideration by a three-
   arbitrator panel selected according to the rules of the arbitrator administrator. In the event of such an appeal, any
   opposing party may cross-appeal within 30 days after notice of the appeal. The panel will reconsider de novo all
   aspects of the initial award that are appealed. Costs and conduct of any appeal shall be governed by this
   Arbitration Provision and the administrator's rules, in the same way as the initial arbitration proceeding. Any award
   by the individual arbitrator that is not subject to appeal, and any panel award on appeal, shall be ﬁnal and
   binding, except for any appeal right under the Federal Arbitration Act ("FAA"), and may be entered as a judgment
   in any court of competent jurisdiction.

   f. We agree not to invoke our right to arbitrate an individual Claim you may bring in Small Claims Court or an
   equivalent court, if any, so long as the Claim is pending only in that court. NO ARBITRATION SHALL PROCEED
   ON A CLASS, REPRESENTATIVE, OR COLLECTIVE BASIS (INCLUDING AS PRIVATE ATTORNEY GENERAL ON
   BEHALF OF OTHERS), EVEN IF THE CLAIM OR CLAIMS THAT ARE THE SUBJECT OF THE ARBITRATION HAD
   PREVIOUSLY BEEN ASSERTED (OR COULD HAVE BEEN ASSERTED) IN A COURT AS CLASS
   REPRESENTATIVE, OR COLLECTIVE ACTIONS IN A COURT. Unless consented to in writing by all parties to the
   arbitration, no party to the arbitration may join, consolidate, or otherwise bring claims for or on behalf of two or
   more individuals or unrelated corporate entities in the same arbitration unless those persons are parties to a
   single transaction. Unless consented to in writing by all parties to the arbitration, an award in arbitration shall
   determine the rights and obligations of the named parties only, and only with respect to the claims in arbitration,
   and shall not (a) determine the rights, obligations, or interests of anyone other than a named party, or resolve any
   Claim of anyone other than a named party; nor (b) make an award for the beneﬁt of, or against, anyone other than
   a named party. No administrator or arbitrator shall have the power or authority to waive, modify, or fail to enforce
   this section 20(f), and any attempt to do so, whether by rule, policy, arbitration decision or otherwise, shall be
   invalid and unenforceable. Any challenge to the validity of this section 20(f) shall be determined exclusively by a
   court and not by the administrator or any arbitrator.

   g. This Arbitration Provision is made pursuant to a transaction involving interstate commerce and shall be
   governed by and enforceable under the FAA. The arbitrator will apply substantive law consistent with the FAA and
   applicable statutes of limitations. The arbitrator may award damages or other types of relief permitted by
                                                                                                                            6/13
9/8/2020         Case 2:20-cv-01387-AMM Document 14-1 Filed 11/16/20 Page 29 of 37
   applicable substantive law, subject to the limitations set forth in this Arbitration Provision. The arbitrator will not
   be bound by judicial rules of procedure and evidence that would apply in a court. The arbitrator shall take steps
   to reasonably protect conﬁdential information.

   h. This Arbitration Provision shall survive (i) suspension, termination, revocation, closure, or amendments to this
   Agreement and the relationship of the parties and/or Uplift; (ii) the bankruptcy or insolvency of any party or other
   person; and (iii) any transfer of any loan or Loan Agreement or Promissory Note(s) or any other promissory note(s)
   which you owe, or any amounts owed on such loans or notes, to any other person or entity. If any portion of this
   Arbitration Provision other than section 20(f) is deemed invalid or unenforceable, the remaining portions of this
   Arbitration Provision shall nevertheless remain valid and in force. If an arbitration is brought on a class,
   representative, or collective basis, and the limitations on such proceedings in section 20(f) are ﬁnally adjudicated
   pursuant to the last sentence of section 20(f) to be unenforceable, then no arbitration shall be had. In no event
   shall any invalidation be deemed to authorize an arbitrator to determine Claims or make awards beyond those
   authorized in this Arbitration Provision.

   THE PARTIES ACKNOWLEDGE THAT THEY HAVE A RIGHT TO LITIGATE CLAIMS THROUGH A COURT BEFORE
   A JUDGE OR JURY, BUT WILL NOT HAVE THAT RIGHT IF ANY PARTY ELECTS ARBITRATION PURSUANT TO
   THIS ARBITRATION PROVISION. THE PARTIES HEREBY KNOWINGLY AND VOLUNTARILY WAIVE THEIR
   RIGHTS TO LITIGATE SUCH CLAIMS IN A COURT BEFORE A JUDGE OR JURY UPON ELECTION OF
   ARBITRATION BY ANY PARTY.


   PROMISSORY NOTE
   Promissory Note for $2,935.84
   Borrower name and address: JOANNE EHLMAN, 103 CEDAR BEND DRIVE, HELENA,
   AL 35080
   $2,935.84
   2020-01-14
   For value received, Borrower ("Borrower", "I", "me" ) promise to pay CBW Bank or any subsequent holder
   ("Lender") of this Promissory Note (the "Note") the principal sum of $2,935.84 with interest set forth below.
   Borrower will make payments by automatic debit from the Borrower's Debit Card previously provided, by Check,
   or Automated Clearing House ("ACH"). I intend to be legally bound by this Promissory Note (the "Note"). I have
   read, understood, and agreed to all of the terms of this Note.

   Interest Rate. This Note bears interest during each calendar month from the date hereof until paid in full, at a
   ﬁxed rate of 25.20 (%) per annum.

   Interest Calculation Method. Interest is calculated daily on the basis of a 360-day year with 12 months each of
   which is 30 days (or 30/360) long, regardless if a month has more or less than 30 days. This Note shall bear
   interest on any overdue installment or principal at the interest rate as calculated above.

   Purchase Disputes. Except as otherwise provided in this Note, CBW Bank and Uplift are not responsible or liable
   to me for the quality, safety, legality, or any other aspect of any property or services purchased with the proceeds
   of my loan. If I have a dispute with any person or entity from whom I have purchased such property or services, I
   agree to settle the dispute directly with that person or entity. I further certify that, to my knowledge, the proceeds
   of my loan will not be applied in whole or part to purchase property or services from any person to whom any
   interest in this Note may be assigned.




                                                                                                                             7/13
9/8/2020         Case 2:20-cv-01387-AMM Document 14-1 Filed 11/16/20 Page 30 of 37
   NOTICE ANY HOLDER OF THIS CONSUMER CREDIT CONTRACT IS SUBJECT TO ALL CLAIMS AND DEFENSES
   WHICH THE DEBTOR COULD ASSERT AGAINST THE SELLER OF GOODS OR SERVICES OBTAINED WITH THE
   PROCEEDS HEREOF. RECOVERY HEREUNDER BY THE DEBTOR SHALL NOT EXCEED AMOUNTS PAID BY THE
   DEBTOR HEREUNDER.

   Payments. Principal is to be paid during and throughout the period of 18 months in the following manner:
   Payments of principal and interest in the amount of $197.55 are to be made by the Borrower to the Lender
   commencing 2020-02-14, and on the same day of each successive month thereafter until 2021-07-14, when the
   full amount of unpaid principal is due and payable. If the monthly anniversary is on the 29th, 30th, or 31st of the
   month, and the following month does not have a 29th, 30th, or 31st day, the monthly payment will be due on the
   last day of the month in which the payment was due. The last payment might be of a slightly diﬀerent amount to
   adjust for rounding.

   All payments on this Note are to be made in immediately available lawful money of the United States. Borrower
   authorizes Lender to debit Borrower's designated payment method for the amount of each payment due on each
   due date. Borrower may elect to make payments by personal check by contacting support@uplift.com
   (mailto:support@uplift.com) or by regular mail at CBW Bank, c/o Uplift Corporation, 801 El Camino Real, Menlo
   Park, CA 94025, Attention: Payment Processing Department. This authorization does not aﬀect Borrower's
   obligations to pay when due all amounts payable under this Note, whether or not there are suﬃcient funds
   therefore in such accounts. The foregoing authorization is in addition to, and not in limitation of, any rights of
   setoﬀ Lender may have. With regard to payments made by automatic withdrawal, Borrower has the right to stop
   payment of automatic withdrawals or revoke Borrower's prior authorization for automatic withdrawals by notifying
   Borrower's ﬁnancial institution at least three (3) banking days before the scheduled date of transfer.

   Borrower will notify Lender of the exercise of Borrower's right to stop a payment or revoke Borrower's
   authorization for automatic withdrawals at least three (3) banking days before the scheduled date of transfer. All
   payments are to be applied ﬁrst to the payment of all fees, expenses and other amounts due to Lender (excluding
   principal and interest), then the balance on account of outstanding principal; provided, however, that after an
   Event of Default (as deﬁned below), payments will be applied to Borrower's obligations as allowed by law, as
   Lender determines in its sole discretion.

   In the event that a refund is granted by the person or entity from which my purchase was made, and said refund
   is credited to Uplift or CBW bank, this refund will be treated in the same manner as a loan payment. Any funds
   refunded in excess of any fees, interest or principal due will then be credited to Borrower. Should any refund
   received by CBW Bank or Uplift not pay Borrower's loan in full, Borrower will continue to be responsible for
   scheduled loan payments until Borrower's Loan is paid in full.

   Fees and Charges Borrower agrees to pay Lender a non-refundable origination fee in the amount of $0.00 on the
   terms set forth above in Borrower's agreements with Lender. As such, the loan proceeds delivered will be the full
   amount of Borrower's loan request.

   Prepayments and Partial Payments. Borrower may make any payment early, in whole or in part, without penalty
   or premium at any time. Any partial prepayment is to be applied against the principal amount outstanding and
   does not postpone the due date of any subsequent monthly installments, unless Lender otherwise agrees in
   writing. If Borrower prepays this Note in part, Borrower agrees to continue to make regularly scheduled payments
   until all amounts due under this Note are paid. Lender may accept late payments or partial payments, even
   though marked "paid in full", without losing any rights under this Note.

   Waivers. CBW Bank and Uplift may accept late payments or partial payments, even though marked "paid in full,"
   without losing any rights under this Note, and may delay enforcing any of your rights under this Note without
   losing them. CBW and Uplift does not have to (a) demand payment of amounts due (known as "presentment"), (b)
   give notice that amounts due have not been paid (known as "notice of dishonor"), or (c) obtain an oﬃcial

                                                                                                                         8/13
9/8/2020         Case 2:20-cv-01387-AMM Document 14-1 Filed 11/16/20 Page 31 of 37
   certiﬁcation of nonpayment (known as "protest"). Even if, at a time when I am in default, CBW and Uplift does not
   require me to pay immediately in full as described above, CBW and Uplift will still have the right to do so if I am in
   default at a later time. Neither your failure to exercise any of your rights, nor your delay in enforcing or exercising
   any of your rights, will waive those rights. Furthermore, if you waive any right under this Note on one occasion,
   that waiver will not operate as a waiver as to any other occasion.

   Use of Funds. Borrower certiﬁes that the proceeds of the Note will not be used for the purpose of purchasing or
   carrying any securities or to fund any illegal activity and Directs that the proceeds less any prepaid interest or
   origination fees will be delivered to compensate for payment to designated retailer.

   Default Borrower will be deemed in default (each, an "Event of Default") of Borrower's obligations under this Note
   if Borrower: (i) fails to pay timely any amount due under this Note; (ii) ﬁles or has instituted against Borrower any
   bankruptcy or insolvency proceedings or makes any assignment for the beneﬁt of creditors; (iii) dies; (iv) commits
   fraud or makes any material misrepresentation in this Note; or (v) fails to abide by the terms of this Note. Upon the
   occurrence of an Event of Default, Lender may exercise all remedies available to it under applicable law, including
   demand upon Borrower to immediately pay all amounts due under this Note. Lender reserves the right to report
   payment delinquencies of 30 days or longer to one or more consumer reporting agencies in accordance with
   applicable law. Borrower agrees to pay all costs of collecting any delinquent payments, including reasonable
   attorneys' fees, as permitted by applicable law. I also agree that if I fail to make any payment when due in the
   manner required by this Promissory Note, I will be delinquent. If I (a) am delinquent, (b) ﬁle or have instituted
   against me a bankruptcy or insolvency proceeding or make any assignment for the beneﬁt of creditors, or (c) in
   the event of my death, Lender may in their sole discretion deem me in default and accelerate the maturity of this
   Note and declare all principal, interest and other charges due under this Note immediately due and payable.

   I also agree that should I Default on this loan as deﬁned in this Promissory Note below, to the extent allowed by
   law, CBW BANK AND UPLIFT EACH RESERVE THE RIGHT TO INFORM THE SERVICE PROVIDER OF YOUR
   DEFAULT ON THIS LOAN AND THE SERVICE PROVIDER, CBW BANK AND UPLIFT EACH INDIVIDUALLY
   RETAIN THE RIGHT TO CANCEL THE DELIVERY OF ANY UNUSED SERVICE FOR WHICH THE PROCEEDS OF
   THIS LOAN WERE INTENDED. Should such cancellation of service take place, any refund granted by the person
   or entity from which my purchase was made, that is credited to Uplift or CBW bank will be treated in the same
   manner as a loan payment. Any funds refunded in excess of any fees, interest or principal due will then be
   credited to Borrower. In the event that no refund is received or if the refund received by CBW Bank or Uplift is not
   suﬃcient to pay Borrower's loan in full, Borrower will continue to be responsible for scheduled loan payments
   until the loan is paid in full.

   Attorneys' Fees. To the extent permitted by law, I am liable to you for your legal costs if you refer collection of my
   loan to a lawyer who is not your salaried employee. These costs may include reasonable attorneys' fees as well
   as costs and expenses of any legal action.

   Assignment. I may not assign any of my obligations under this Note without your written permission. You, or any
   successors in interest, may assign this Note at any time without my permission. Unless prohibited by applicable
   law, you may do so without telling me. My obligations under this Note apply to all of my heirs and permitted
   assigns. Your rights under this Note apply to each of your successors and assigns.

   Notices. All notices and other communications hereunder shall be given in writing and shall be deemed to have
   been duly given and eﬀective (i) upon receipt, if delivered in person or by facsimile, email or other electronic
   transmission, or (ii) one day after deposit prepaid for overnight delivery with a national overnight express delivery
   service. Except as expressly provided otherwise in this Note, notices to me may be addressed to my registered
   email address, to my registered mobile phone in the form of an electronic message (text message), or to my
   address set forth above unless I provide you with a diﬀerent address for notice by giving notice pursuant to this
   Paragraph, and notices to you must be addressed to CBW Bank, c/o Uplift Corporation, 801 El Camino Real,
   Menlo Park, CA 94025, Attention: Pay Monthly Notice
                                                                                                                             9/13
9/8/2020         Case 2:20-cv-01387-AMM Document 14-1 Filed 11/16/20 Page 32 of 37
   Miscellaneous. The terms of this note are not subject to negotiation. Notwithstanding the foregoing, Lender may
   assign this Note, including without limitation, to any party, without notice to Borrower. Borrower may not assign
   this Note without the prior written consent of Lender. This Note inures to the successors, permitted assigns, heirs
   and representatives of Borrower and Lender.

   Any changes to this Note must be in writing signed by Borrower and Lender. Notices will be mailed electronically
   to the addresses provided.

   This Note is subject to the arbitration provisions of the Borrower Agreement between Lender and Borrower, which
   is incorporated by reference into this Note.

   Controlling Law. Lender is located in the State of Kansas and this Note has been executed and delivered in the
   State of Kansas and is deemed a contract made under such state's law. Any disputes regarding this Amendment
   shall be adjudicated within the courts of Shawnee County, Kansas, the jurisdiction of which the parties hereby
   agree. The provisions of this Note will be governed by federal laws and the laws of the State of Kansas to the
   extent not preempted, without regard to any principle of conﬂicts of law. The unenforceability of any provision of
   this Note shall not aﬀect the enforceability or validity of any other provision of this Note.

   STATE LAW NOTICES:

   CALIFORNIA RESIDENTS ONLY: A married applicant may apply for a separate account. If Lender takes any
   adverse action as deﬁned by § 1785.3 of the California Civil Code and the adverse action is based, in whole or in
   part, on any information contained in a consumer credit report, Borrower has the right to obtain within 60 days a
   free copy of Borrower's consumer credit report from the consumer reporting agency who furnished the consumer
   credit report and from any other consumer credit reporting agency that complies and maintains ﬁles on
   consumers on a nationwide basis.

   CALIFORNIA AND UTAH RESIDENTS: As required by California and Utah law, Borrower is hereby notiﬁed that a
   negative credit report reﬂecting on Borrower's credit record may be submitted to a credit reporting agency if
   Borrower fails to fulﬁll the terms of Borrower's credit obligations.

   KANSAS (and IOWA residents if the principal amount of this Note exceeds $20,000): NOTICE TO CONSUMER
   (1) DO NOT SIGN THIS AGREEMENT BEFORE YOU READ IT. (2) YOU ARE ENTITLED TO A COPY OF THIS
   AGREEMENT. (3) YOU MAY PREPAY THE UNPAID BALANCE AT ANY TIME WITHOUT PENALTY.

   MARYLAND RESIDENTS ONLY: Lender elects to make this loan pursuant to Subtitle 10 (Credit Grantor Closed
   End Credit provisions) of Title 12 of the Maryland Commercial Law Article only to the extent that such provisions
   are not inconsistent with Lender's authority under federal law (12 U.S.C. § 85, § 1463(g), or § 1831d, as
   appropriate) and related regulations and interpretations, which authority Lender expressly reserves.

   MASSACHUSETTS RESIDENTS ONLY: Massachusetts law prohibits discrimination based upon marital status or
   sexual orientation.

   MISSOURI AND NEBRASKA RESIDENTS: ORAL LOAN AGREEMENTS OR COMMITMENTS TO LOAN MONEY,
   EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF SUCH DEBT, INCLUDING PROMISES
   TO EXTEND OR RENEW SUCH DEBT, ARE NOT ENFORCEABLE. TO PROTECT BORROWER(S) AND THE
   LENDER AND ANY HOLDER OF THIS NOTE FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY
   AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE
   COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER
   AGREE IN WRITING TO MODIFY IT.

   NEW JERSEY RESIDENTS: The section headings of the Note are a table of contents and not contract terms.
   Portions of this Note with references to actions taken to the extent of applicable law apply to acts or practices
   that New Jersey law permits or requires. In this Note, actions or practices (i) by which Lender is or may be

                                                                                                                       10/13
9/8/2020          Case 2:20-cv-01387-AMM Document 14-1 Filed 11/16/20 Page 33 of 37
   permitted by "applicable law" are permitted by New Jersey law, and (ii) that may be or will be taken by Lender
   unless prohibited by "applicable law" are permitted by New Jersey law.

   NEW YORK, RHODE ISLAND and VERMONT RESIDENTS: Borrower understands and agrees that Lender may
   obtain a consumer credit report in connection with this application and in connection with any update, renewals
   for extension of any credit as a result of this application. If Borrower asks, Borrower will be informed whether or
   not such a report was obtained, and if so, the name and address of the agency that furnished the report.
   Borrower also understands and agrees that Lender may obtain a consumer credit report in connection with the
   review or collection of any loan made to Borrower as a result of this application or for other legitimate purposes
   related to such loans.

   OHIO RESIDENTS ONLY: The Ohio laws against discrimination require that all creditors make credit equally
   available to all credit-worthy customers, and that credit reporting agencies maintain separate credit histories on
   each individual upon request. The Ohio Civil Rights Commission administers compliance with the law.

   SOUTH DAKOTA RESIDENTS: Any improprieties in the making of this loan or in loan practices may be referred to
   the Division of Banking, South Dakota Department of Labor and Regulation, 1601 N. Harrison Avenue, Suite 1,
   Pierre, South Dakota, 57501, (605) 773-3421.

   WISCONSIN RESIDENTS ONLY: For married Wisconsin residents, Borrower's signature conﬁrms that this loan
   obligation is being incurred in the interest of Borrower's marriage or family. No provision of any marital property
   agreement (pre-marital agreement), unilateral statement under § 766.59 of the Wisconsin statutes or court decree
   under § 766.70 adversely aﬀects Lender's interest unless, prior to the time that the loan is approved, Lender is
   furnished with a copy of the marital property agreement, statement, or decree or have actual knowledge of the
   adverse provision. If this loan for which Borrower is applying is granted, Borrower will notify Lender if Borrower
   has a spouse who needs to receive notiﬁcation that credit has been extended to Borrower.

   JOANNE EHLMAN
   BY: UPLIFT INC.
   ATTORNEY-IN-FACT FOR BORROWER
   (SIGNED ELECTRONICALLY)

   CBW EXHIBIT A
   PRIVACY NOTICE

                                                       FACTS
   WHAT DOES CBW BANK DO WITH YOUR PERSONAL INFORMATION IN CONNECTION WITH YOUR
   UPLIFT ACCOUNT

    Why?

   Financial companies choose how they share your personal information. Federal law gives consumers the right to
   limit some but not all sharing. Federal law also requires us to tell you how we collect, share, and protect your
   personal information. Please read this notice carefully to understand what we do.

    What?

   The types of personal information we collect and share depend on the product or service you have with us. This
   information can include:

           Social Security number and transaction history
           Account balances and payment history

                                                                                                                         11/13
9/8/2020          Case 2:20-cv-01387-AMM Document 14-1 Filed 11/16/20 Page 34 of 37
           Credit history and credit scores

   When you are no longer our customer, we continue to share your information as described in this notice.

    How?

   All ﬁnancial companies need to share customers' personal information to run their everyday business. In the
   section below, we list the reasons ﬁnancial companies can share their customers' personal information; the
   reasons CBW Bank chooses to share; and whether you can limit this sharing.

                                                                                              Does
                                                                                                         Can you
                                                                                              CBW
                        Reasons we can share your personal information                                   limit this
                                                                                              Bank
                                                                                                         sharing?
                                                                                             share?

    For our everyday business purposes - such as to process your transactions,
    maintain your account(s), respond to court orders and legal investigations, or report     YES            NO
    to credit bureaus

    For our marketing purposes - to oﬀer our products and services to you                     YES            NO
                                                                                                         We don't
    For joint marketing with other ﬁnancial companies                                          NO
                                                                                                          share
    For our aﬃliates' everyday business purposes - information about your                                We don't
                                                                                               NO
    transactions and experiences                                                                          share

    For our aﬃliates' everyday business purposes - information about your                                We don't
                                                                                               NO
    creditworthiness                                                                                      share

                                                                                                         We don't
    For our aﬃliates to market to you                                                          NO
                                                                                                          share

    For non-aﬃliates to market to you                                                         YES            NO


   Questions?
   Call (620) 396-8221 or go to www.cbwbank.com (https://www.cbwbank.com/)

    What we do
                                                    To protect your personal information from unauthorized access
    How does CBW Bank protect my personal           and use, we use security measures that comply with federal law.
    information?                                    These measures include computer safeguards and secured ﬁles
                                                    and buildings.
                                                    We collect your personal information, for example, when you
                                                         Open an account or pay us by check
                                                         Provide account information or give us your contact
    How does CBW Bank collect my personal                information
    information?                                         Show your driver's license
                                                    We also collect your personal information from others, such as
                                                    credit bureaus, aﬃliates, or other companies.
                                                    Federal law gives you the right to limit only
                                                          Sharing for aﬃliates' everyday business purposes-
                                                          information about your creditworthiness
    Why can't I limit all sharing?                        Aﬃliates from using your information to market to you
                                                          Sharing for non-aﬃliates companies to market to you
                                                    State laws and individual companies may give you additional
                                                    rights to limit sharing.
                                                                                                                      12/13
9/8/2020         Case 2:20-cv-01387-AMM Document 14-1 Filed 11/16/20 Page 35 of 37
    What we do
    What happens when I limit sharing for an
                                                CBW Bank does not oﬀer joint Uplift accounts.
    account I hold jointly with someone else?
    Deﬁnitions
                                                Companies related by common ownership or control. They can
    Aﬃliates                                    be ﬁnancial and nonﬁnancial companies.
                                                      CBW Bank does not share with our aﬃliates

                                                Companies not related by common ownership or control. They
                                                can be ﬁnancial and nonﬁnancial companies.
    Non-aﬃliates                                      CBW Bank shares with non-aﬃliates so they can market
                                                      to you

                                                A formal agreement between nonaﬃliated ﬁnancial companies
    Joint marketing                             that together market ﬁnancial products or services to you.
                                                       CBW Bank doesn't jointly market




                                                                                                             13/13
9/8/2020          Case 2:20-cv-01387-AMM EXHIBIT
                                         Document3 14-1 Filed 11/16/20 Page 36 of 37


   Truth in Lending Disclosure
   BORROWER                                 CREDITOR
   JOANNE EHLMAN                            CBW Bank
                                            109 E Main St,
                                            Weir, KS 66781


      ANNUAL                      FINANCE                    AMOUNT                      TOTAL OF
      PERCENTAGE                  CHARGE                     FINANCED                    PAYMENTS
      RATE




                25.20%                $620.06                 $2,935.84                   $3,555.90
    The cost of your credit      The dollar amount the         Amount of credit          The amount you will
       as a yearly rate           credit will cost you       provided to you or on        have paid when all
                                                                  your behalf           payments are made on
                                                                                                time

   PAYMENT SCHEDULE

  Number of Amount of
  payments payments

           18     $197.55

  Payments Due
  Loan payments are due on the same date each month beginning one month from the date of loan origination. If
  your due date is the 29th, 30th or 31st, and the current month is shorter, your payment will be on the last day of
  the month.


   Prepayment: If you pay oﬀ early, you will not have to pay a penalty. You will not be entitled to a refund of any part
   of the ﬁnance charge.

   See your contract documents for any additional information about nonpayment, default, fees and
   penalties.


   ITEMIZATION OF AMOUNT FINANCED

                   The Total Cost of your purchase (Paid to Carnival) $2,935.84

                                     Origination Fee (Paid to CBW Bank) $0.00

                                                          Downpayment $0.00

                                                  Amount Financed $2,935.84


   You are not required to complete this agreement merely because you have received these disclosures.

   Date Provided: 2020-01-14
                                                                                                                           1/2
9/8/2020   Case 2:20-cv-01387-AMM Document 14-1 Filed 11/16/20 Page 37 of 37




                                                                               2/2
